Citation Nr: 1713542	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a right foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran initially requested a hearing by video conference, however, a January 2014 notation in the file reflects that the Veteran cancelled his request for a hearing.  11/26/2013 VBMS, Hearing Request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  This duty continues until it is determined that the records do not exist or that attempts to obtain them would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A remand is necessary to attempt to obtain private treatment records that have not been associated with the claims file.  

The Veteran has advised that he was treated for his right foot condition by Dr. V.G., a neurologist.  01/16/2014 VBMS, MTR-Non-Government, p. 1.  His VA treatment records reflect receipt of a progress note from Dr. V.G. dated August 8, 2013, in which she indicates that the Veteran has nerve damage as a result of an in-service injury.  10/20/2014 VBMS, CAPRI, p. 24.  Treatment records from Dr. V.G. do not appear in the Veteran's claims file.  Accordingly, VA must make reasonable attempts to obtain all of the Veteran's treatment records from Dr. V.G.

It appears from the medical history contained in the October 2014 VA examination report that the VA examiner possibly had access to and reviewed Dr. V.G.'s treatment records based on a reference in the report.  See 10/28/2014 VBMS, VAX, p. 3.  After outstanding records have been obtained, the Board finds that it would be useful to obtain an addendum opinion.  .  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to the right foot condition.

2.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records related to his claim of service connection for a right foot condition.  In particular, request the Veteran submit or provide authorization for records from Dr. V.G.  Reasonable efforts should be made to obtain private medical records identified by the Veteran.  All records received must be associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.

3.  If any records are obtained and associated with the claim file, seek an addendum opinion from a VA clinician competent in orthopedic disorders, to include those of the feet.  Does the new information alter the prior opinion in any way?  Whether the answer is yes or no, please explain.

4.  After completion of all the foregoing development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



